Exhibit 10.101

AMENDMENT NO. 13

TO

AGREEMENT FOR INVENTORY FINANCING

This Amendment No. 13 (“Amendment”) to the Agreement for Inventory Financing is
made as of March 28, 2012 by and among IBM Credit LLC, a Delaware limited
liability company (“IBM Credit”), Business Supplies Distributors Holdings, LLC,
a limited liability company duly organized under the laws of the state of
Delaware (“Holdings”), Supplies Distributors, Inc. (formerly known as BSD
Acquisition Corp.), a corporation duly organized under the laws of the state of
Delaware (“Borrower”), Priority Fulfillment Services, Inc., a corporation duly
organized under the laws of the state of Delaware (“PFS”) and PFSweb, Inc., a
corporation duly organized under the laws of the state of Delaware (“PFSweb”)
(Borrower, Holdings, PFS, PFSweb, and any other entity that executes this
Agreement or any Other Document, including without limitation all Guarantors,
are each individually referred to as a “Loan Party” and collectively referred to
as “Loan Parties”).

RECITALS:

A. Each Loan Party and IBM Credit have entered into that certain Agreement for
Inventory Financing dated as of March 29, 2002 (as amended, supplemented or
otherwise modified from time to time, the “Agreement”); and

B. The parties have agreed to modify the Agreement as more specifically set
forth below, upon and subject to the terms and conditions set forth herein.

AGREEMENT

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrower, the other Loan Parties and IBM Credit hereby agree as follows:

Section 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Agreement.

Section 2. Amendment.

Subject to the satisfaction of the conditions precedent set forth in Section 3
hereof, the Agreement is hereby amended as of March 31, 2012 as follows:

A. The definition of “Termination Date” is hereby deleted its entirety.

B. Section 8.6 of the Agreement is hereby amended by amending this Section to
read in its entirety as follows:

“8.6. Restricted Payments. Borrower will not, directly or indirectly make any of
the following payments (“Restricted Payments”) without prior written consent
from IBM Credit, which shall not be unreasonably delayed or denied: (i) declare
or pay any dividend (other than dividends payable solely in common stock of
Borrower) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any shares of any class of capital stock of
Borrower or any warrants, options or rights to purchase any such capital stock
or Equity Interests, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of Borrower; or (ii) make any optional payment or
prepayment on or redemption (including, without limitation, by making payments
to a sinking or analogous fund) or repurchase of any Indebtedness (other than
the Obligations), provided, however, that Borrower (a) may in the ordinary
course of administration thereof make payments on the revolving



--------------------------------------------------------------------------------

loans made by Wells Fargo Bank, National Association, acting through its Wells
Fargo Business Credit operating division (as successor to Wachovia Bank,
National Association, which, in turn, was successor to Congress Financial
Corporation (Southwest) (“Wells Fargo”), pursuant to the Congress Credit
Agreement, as permitted by the Amended and Restated Notes Payable Subordination
Agreement; (b) may in calendar year 2012 pay cash dividends not to exceed one
hundred percent of calendar year 2011 net income of SDUS, SD Canada and SDSA
according to GAAP, plus all cash dividends received from its subsidiaries and
all previously approved amounts that have not yet been paid.

C. Section 10.1 is amended and restated in its entirety to read as follows:

“10.1. Term; Termination. (A) This Agreement shall remain in force until the
earlier of (i) the date specified in a written notice by Borrower that it
intends to terminate this Agreement which date shall be no less than ninety
(90) days following the receipt by IBM Credit of such written notice, (ii) the
date specified in a written notice by IBM Credit that it intends to terminate
this Agreement which date shall be no less than ninety (90) days following the
receipt by Borrower of such written notice, and (iii) termination by IBM Credit
after the occurrence and during the continuance of an Event of Default. Upon the
date that this Agreement is terminated, all of the Obligations shall be
immediately due and payable in their entirety, even if they are not yet due
under their terms.

(B) Until the indefeasible payment in full of all of each Loan Party’s
Obligations, no termination of this Agreement or any of the Other Documents
shall in any way affect or impair (i) each Loan Party’s Obligations to IBM
Credit including, without limitation, any transaction or event occurring prior
to and after such termination, or (ii) IBM Credit’s rights hereunder, including,
without limitation IBM Credit’s security interest in the Collateral. On and
after a termination date, as more specifically described in Section 10.1
(A) hereto, IBM Credit may, but shall not be obligated to, upon the request of
Borrower, continue to provide Advances hereunder.

D. Attachment A to the Agreement is hereby amended by deleting such Attachment A
in its entirety and substituting, in lieu thereof, the Attachment A attached
hereto. Such new Attachment A shall be effective as of the date specified in the
new Attachment A. The changes contained in the new Attachment A include, without
limitation, the following:

(i) Section II. Fees, Rates and Repayment Terms, subsection (A) is amended and
restated in its entirety to read as follows:

 

(A) Credit Line: Twenty-five Million Dollars ($25,000,000) until and including
June 30, 2012, and Twenty Million Dollars ($20,000,000.00) at all times
thereafter

In the event that the amount of any Participation is reduced or any
Participation Agreement expires or is terminated for any reason, the Credit Line
shall be reduced, upon forty-five (45) days written notice by IBM Credit to
Borrower, by an amount equal to the amount that is no longer subject to a
Participation Agreement as determined by IBM Credit pursuant to Section 2.1 of
the Agreement.

Section 3. Conditions of Effectiveness of Amendment. This Amendment shall become
effective upon the execution by IBM Credit and each of the Loan Parties,
provided that IBM Credit receives a duly authorized and executed counterpart of
this Amendment from each of the Loan Parties on or prior to March 31, 2012.

Section 4. Representations and Warranties. Each Loan Party makes to IBM Credit
the following representations and warranties all of which are material and are
made to induce IBM Credit to enter into this Amendment.

 

Page 2 of 8



--------------------------------------------------------------------------------

Section 4.1 Accuracy and Completeness of Warranties and Representations. All
representations made by the Loan Party in the Agreement were true and accurate
and complete in every respect as of the date made, and, as amended by this
Amendment, all representations made by the Loan Party in the Agreement are true,
accurate and complete in every material respect as of the date hereof, and do
not fail to disclose any material fact necessary to make representations not
misleading.

Section 4.2 Violation of Other Agreements and Consent. The execution and
delivery of this Amendment and the performance and observance of the covenants
to be performed and observed hereunder (a) do not violate or cause any Loan
Party not to be in compliance with the terms of any agreement to which such Loan
Party is a party, and (b) require the consent of any Person.

Section 4.3 Litigation. Except as has been disclosed by the Loan Parties to IBM
Credit in writing, there is no litigation, proceeding, investigation or labor
dispute pending or threatened against any Loan Party, which, if adversely
determined, would materially adversely affect the Loan Party’s ability to
perform such Loan Party’s obligations under the Agreement and the other
documents, instruments and agreements executed in connection therewith or
pursuant hereto.

Section 4.4 Enforceability of Amendment. This Amendment has been duly
authorized, executed and delivered by each Loan Party and is enforceable against
each Loan Party in accordance with its terms.

Section 5. Ratification of Agreement. Except as specifically amended hereby, all
of the provisions of the Agreement shall remain unamended and in full force and
effect. Each Loan Party hereby ratifies, confirms and agrees that the Agreement,
as amended hereby, represents a valid and enforceable obligation of such Loan
Party, and is not subject to any claims, offsets or defenses.

Section 6. Ratification of Guaranty and Notes Payable Subordination Agreement.
Each of Holdings, PFSweb and PFS hereby ratify and confirm their respective
guaranties in favor of IBM Credit and agree that such guaranties remain in full
force and effect and that the term “Liabilities”, as used therein include,
without limitation the indebtedness liabilities and obligations of the Borrower
under the Agreement as amended hereby.

Section 7. Governing Law. This Amendment shall be governed by and interpreted in
accordance with the laws which govern the Agreement.

Section 8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original and all of which shall
constitute one agreement.

IN WITNESS WHEREOF, each Loan Party has read this entire Amendment, and has
caused its authorized representatives to execute this Amendment and has caused
its corporate seal, if any, to be affixed hereto as of the date first written
above.

 

IBM Credit LLC     Supplies Distributors, Inc. By:         By:     Print Name:  
      Print Name:     Title:       Title:  

 

Page 3 of 8



--------------------------------------------------------------------------------

Business Supplies Distributors Holdings, LLC     Priority Fulfillment Services,
Inc.

 

By:

                              as Managing Member     By:         By:    
Print Name:         Print Name:     Title:       Title:  

 

PFSweb, Inc. By:     Print Name:     Title:  

 

Page 4 of 8



--------------------------------------------------------------------------------

Attachment A (“Attachment A”) TO

AGREEMENT FOR INVENTORY FINANCING

DATED MARCH 29, 2002

EFFECTIVE DATE OF THIS ATTACHMENT A: March 31, 2012

SECTION I. BORROWER/LOAN PARTIES:

 

  (A) BORROWER:    ORGANIZATION NO. (Assigned by State of Org).  

Supplies Distributors, Inc.

   3416326   (B) ADDITIONAL LOAN PARTIES:     

Business Supplies Distributors Holdings, LLC

   3410894  

Priority Fulfillment Services, Inc.

   2606094  

PFSweb, Inc.

   3062550

SECTION II. FEES, RATES AND REPAYMENT TERMS:

 

  (A) Credit Line: Twenty-five Million Dollars ($25,000,000.00) until and
including June 30, 2012, and Twenty Million Dollars ($20,000,000.00) at all
times thereafter

In the event that the amount of any Participation is reduced or any
Participation Agreement expires or is terminated for any reason, the Credit Line
shall be reduced, upon forty-five (45) days written notice by IBM Credit to
Borrower, by an amount equal to the amount that is no longer subject to a
Participation Agreement as determined by IBM Credit pursuant to Section 2.1 of
the Agreement.

 

  (B) Borrowing Base:

(i) 100% of the Borrower’s inventory in the Borrower’s possession as of the date
of determination as reflected in the Borrower’s most recent Collateral
Management Report constituting Products (other than service parts) financed
through a Product Advance by IBM Credit, so long as (1) IBM Credit has a first
priority security interest in such Products and (2) such Products are in new and
un-opened boxes;

(ii) 80% of price protection payments, credits, discounts, incentive payments,
rebated and refunds relating to IBM Products (“Accounts”) in the aggregate not
to exceed Two Million Five Hundred Thousand Dollars ($2,500,000.00) provided
that (i) Borrower obtains (and provides to IBM Credit along with the monthly
Collateral Management Report required under Section 7.1 (O)) from IBM written
confirmation (a) acknowledging the obligation of IBM to pay such amount or that
they have received the billing from the Borrower, (b) stating the date the
amount is due to be paid and (c) IBM waiving its right to setoff such amounts
owed to Borrower with any amount Borrower may owe to IBM, (ii) such Accounts do
not remain unpaid for more than sixty (60) days from the date the obligation of
IBM occurred; and (iii) such Accounts are delivered directly to IBM Credit.

 

  (C) Product Financing Charge: Prime Rate plus 0.50%

 

Page 5 of 8



--------------------------------------------------------------------------------

  (D) Product Financing Period: 90 days

 

  (E) Collateral Insurance Amount: Twenty-five Million Dollars ($25,000,000.00)
until and including June 30, 2012, and Twenty Million Dollars ($20,000,000.00)
at all times thereafter

 

  (F) PRO Finance Charge: Prime Rate plus 0.50%

 

  (G) Delinquency Fee Rate: Prime Rate plus 6.500%

 

  (I) Free Financing Period Exclusion Fee: Product Advance multiplied by 0.25%

 

  (J) Other Charges:

 

       (i) Monthly Service Fee:               $1,000.00

 

       (ii) Annual Renewal Fee:              $15,000.00

SECTION III. FINANCIAL COVENANTS:

(A) Definitions: The following terms shall have the following respective
meanings in this Attachment. All amounts shall be determined in accordance with
generally accepted accounting principles (GAAP).

“Consolidated Net Income” shall mean, for any period, the net income (or loss),
after taxes, of Borrower on a consolidated basis for such period determined in
accordance with GAAP.

“Current” shall mean within the ongoing twelve month period.

“Current Assets” shall mean assets that are cash, restricted cash applicable to
cash received into a lockbox from collections of trade accounts receivable or
expected to become cash within the ongoing twelve months.

“Current Liabilities” shall mean payment obligations resulting from past or
current transactions that require settlement within the ongoing twelve month
period. All indebtedness to IBM Credit and Congress shall be considered a
Current Liability for purposes of determining compliance with the Financial
Covenants. All subordinated indebtedness shall not be considered current
liabilities.

“EBITDA” shall mean, for any period (determined on a consolidated basis in
accordance with GAAP), (a) the Consolidated Net Income of Borrower for such
period, plus (b) each of the following to the extent reflected as an expense in
the determination of such Consolidated Net Income: (i) the Borrower’s provisions
for taxes based on income for such period; (ii) Interest Expense for such
period; and (iii) depreciation and amortization of tangible and intangible
assets of Borrower for such period.

“Fixed Charges” shall mean, for any period, an amount equal to the sum, without
duplication, of the amounts for such as determined for the Borrower on a
consolidated basis, of (i) scheduled repayments of principal of all Indebtedness
(as reduced by repayments thereon previously made), (ii) Interest Expense,
(iii) capital expenditures (iv) dividends, (v) leasehold improvement
expenditures and (vi) all provisions for U.S. and non U.S. Federal, state and
local taxes.

“Fixed Charge Coverage Ratio” shall mean the ratio as of the last day of any
fiscal period of (i) EBITDA as of the last day of such fiscal period to
(ii) Fixed Charges.

“Interest Expense” shall mean, for any period, the aggregate consolidated
interest expense of Borrower during such period in respect of Indebtedness
determined on a consolidated basis in accordance with GAAP, including, without
limitation, amortization of original issue discount on any Indebtedness and of
all fees payable in connection with the incurrence of such Indebtedness (to the
extent included in interest expense), the interest portion of any deferred
payment obligation and the interest component of any capital lease obligations.

“Long Term” shall mean beyond the ongoing twelve month period.

 

Page 6 of 8



--------------------------------------------------------------------------------

“Long Term Assets” shall mean assets that take longer than a year to be
converted to cash. They are divided into four categories: tangible assets,
investments, intangibles and other.

“Long Term Debt” shall mean payment obligations of indebtedness which mature
more than twelve months from the date of determination, or mature within twelve
months from such date but are renewable or extendible at the option of the
debtor to a date more than twelve months from the date of determination.

“Net Profit after Tax” shall mean Revenue plus all other income, minus all
costs, including applicable taxes.

“Revenue” shall mean the monetary expression of the aggregate of products or
services transferred by an enterprise to its customers for which said customers
have paid or are obligated to pay, plus other income as allowed.

“Subordinated Debt” shall mean Borrower’s indebtedness to third parties as
evidenced by an executed Notes Payable Subordination Agreement in favor of IBM
Credit.

“Tangible Net Worth” shall mean Total Net Worth minus goodwill.

“Total Assets” shall mean the total of Current Assets and Long Term Assets. For
the purpose of calculating Total Assets for Borrower, the accumulated earnings
and foreign currency translation adjustments applicable to Borrower’s Canadian
and European subsidiaries are excluded.

“Total Liabilities” shall mean the Current Liabilities and Long Term Debt less
Subordinated Debt, resulting from past or current transactions, that require
settlement in the future.

“Total Net Worth” (the amount of owner’s or stockholder’s ownership in an
enterprise) is equal to Total Assets minus Total Liabilities. For the purpose of
calculating Total Net Worth of Borrower, following shall be excluded
(i) accumulated earnings and unrealized foreign currency translation adjustments
applicable to Borrower’s Canadian and European subsidiaries and (ii) all income
and losses applicable to foreign currency adjustments for each period but not
excluding such foreign currency adjustments for annual periods that must comply
with GAAP.

“Working Capital” shall mean Current Assets minus Current Liabilities.

(B) 1. Borrower will be required to maintain the following financial ratios,
percentages and amounts as of the last day of the fiscal period under review
(quarterly, annually) by IBM Credit:

 

Covenant

   Covenant Requirement

(i)     Revenue on an Annual Basis* (i.e. the current fiscal year-to-date
Revenue annualized) to Working Capital

   Greater than Zero and Equal to or Less than 37.0:1.0

* Annualized Revenue from intercompany sales are excluded from this calculation.

  

(ii)    Net Profit after Tax to Revenue**

   Equal to or Greater than 0.20 percent

 

Page 7 of 8



--------------------------------------------------------------------------------

**Excluding all income and losses applicable to (a) 100% ownership in Canadian
and European subsidiaries and (b) foreign currency adjustments for each period
but not excluding such foreign currency adjustments for annual periods that must
comply with GAAP and excluding revenue from intercompany sales.

  

(iii)  Total Liabilities to Tangible Net Worth***

   Greater than Zero and Equal to or Less than 7.0:1.0

***Accumulated earnings and unrealized foreign currency translation adjustments
applicable to Borrower’s Canadian and European subsidiaries are excluded from
calculation of Borrower’s Total Assets and Total Net Worth.

  

2. Business Supplies Distributors Holdings, LLC will be required to maintain the
following financial ratios, percentages and amounts as of the last day of the
fiscal period under review (quarterly, annually) by IBM Credit:

 

 

Covenant

   Covenant Requirement

(i)     Revenue on an Annual Basis (i.e. the current fiscal year-to-date Revenue
annualized) to Working Capital

  

Greater than Zero and

Equal to or Less than 37.0:1.0

(ii)    Net Profit after Tax to Revenue*

   Equal to or Greater than 0.15 percent

*Excluding all (a) income and losses applicable to foreign currency adjustments
for each period but not excluding such foreign currency adjustments for annual
periods that must comply with GAAP and (b) revenue from intercompany sales.

  

(iii)  Total Liabilities to Tangible Net Worth

   Greater than Zero and Equal to or Less than 7.0:1.0

3. PFSweb, Inc. will be required to maintain the following financial ratios,
percentages and amounts as of the last day of the fiscal period under review
(quarterly, annually) by IBM Credit:

 

Covenant

  

Covenant

  

As of Date

     Requirement     

Minimum Tangible Net Worth

   $18,000,000.00    03/31/03 and thereafter

 

Page 8 of 8